NOTICE OF ALLOWABILITY
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims, filed on March 24, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks filed on March 24, 2021 in response to the non-final rejection mailed on December 31, 2020 have been fully considered.

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Grace E. Kim on April 30, 2021.
Please amend claims 19 and 20 as set forth below.  

19.	(Currently Amended)  The method according to claim 6, wherein the γ-glutamylvaline synthetase has γ-glutamylvaline synthetase activity and comprises an amino acid sequence having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 22, 24, or 26




20.	(Currently Amended)  The method according to claim 6, wherein the γ-glutamylvaline synthetase is a mutant glutamate-cysteine ligase, and the mutant glutamate-cysteine ligase has γ-glutamylvaline synthetase activity and comprises an amino acid sequence having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 28, where at least one amino acid residue in the mutant glutamate-cysteine ligase corresponding to at least one amino acid residue selected from the group consisting of L135, Q144, Y241, N243, and Y300 in SEQ ID NO: 28 is mutated to a different amino acid.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As amended, the claims recite a mutant glutathione synthetase having γ-glutamylvalylglycine synthetase activity and comprising an amino acid sequence having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 2, where at least one amino acid residue in the mutant glutathione synthetase corresponding to the following amino acid residue (A) or (B) is mutated to a different amino acid:

(B)    a combination of at least one amino acid residue selected from the group consisting of V7, N13, I14, N15, K17, F95, N199, Y200, and P202 in SEQ ID NO:2 and the amino acid residue (A).
The prior art of record does not teach or suggest methods for producing γ-Glu-Val-Gly and/or a salt thereof using the recited mutant glutathione synthetase. As such, the methods of claims 2, 3, 5-20, and 28-31 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
The requirement for an election of species as set forth at pp. 5-9 of the Office action mailed on January 16, 2020 is withdrawn. In view of the withdrawal of the requirement for an election of species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/David Steadman/Primary Examiner, Art Unit 1656